        Case 2:19-cv-01142-JCC Document 6 Filed 07/30/19 Page 1 of 2

 1
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE

 7
     RHETT E TAYLOR ET AL.,
 8
                     Plaintiff(s),
 9                                                   CASE NO. 2:19−cv−01142−JCC
          v.
10
     PNC BANK NATIONAL ASSOCIATION,
                                                     ORDER SETTING STATUS
11                                                   CONFERENCE
12
                    Defendant(s).
13
14
15
        The attorney who will be responsible for trying the case, or that attorney's
16
     representative, should attend the conference and be prepared to discuss the
17
     following matters at the conference:
18
19       1. An estimate of the number of days that will be needed for trial;
20       2. The date by which the case will be ready for trial;
21       3. Whether the parties intend to mediate pursuant to LCR 39.1 and, if so,
            when the parties expect to complete mediation;
22
23 //
   //
24
   //
25 //
26 //
27 //
28
       Case 2:19-cv-01142-JCC Document 6 Filed 07/30/19 Page 2 of 2

 1      If counsel's office is outside of the Greater Metropolitan Seattle area,
 2 local counsel should attend on behalf of non−local counsel. If local counsel is
 3 unavailable, non−local counsel may make arrangements to participate
   telephonically in the conference by contacting the Courtroom Deputy Clerk at
 4
   Paul_Pierson@wawd.uscourts.gov at least TEN (10) DAYS in advance of the
 5
   proceeding.
 6     Counsel do NOT need to file a Joint Status Report or Rule 26(f) Report in
 7 advance of the Status Conference. Counsel should plan on arriving 10−15
 8 minutes early to check in with the Courtroom Deputy Clerk as the Court's
     calendar promptly begins at 9:00 a.m.
 9
        COUNSEL OR THE PRO SE PARTY WHO FILED THIS MATTER
10
     SHALL IMMEDIATELY NOTIFY ALL PARTIES OF THE DATE AND TIME
11
     OF THE SCHEDULED STATUS CONFERENCE.
12      A Status Conference is set for November 5, 2019 at 09:00 AM in
13 before United States District Judge John C. Coughenour.
14
15 DATED: July 30, 2019                                    /s/ Paul Pierson
16                                               Courtroom Deputy Clerk for
                                                 United States District Judge
17                                               John C. Coughenour
18
19
20
21
22
23
24
25
26
27
28
